                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                    8:18-CR-72

    vs.
                                                          MEMORANDUM AND ORDER
    MOZAMIL MOHAMMED DAUD,

                         Defendant.

          This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 41) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Nonetheless, the Court declines to adopt the findings
and recommendation at this time.
          Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR 11.2(d), the Court's
review of the record on this matter is de novo. And on its de novo review, the
Court has reservations about whether there is a factual basis for the plea in
this case. Specifically, the Court is concerned by the defendant's failure to
clearly admit knowing there were controlled substances in his vehicle in the
District of Nebraska.
          Accordingly, it is the Court's intent to further inquire on that matter at
the sentencing hearing set for July 11, 2019, and decide then whether the plea
should be accepted and the matter should proceed to sentencing at that time.
Counsel should be prepared to address that issue.1


1   The Court is aware of the defendant's right to enter a so-called "Alford plea," pleading guilty
and consenting to imposition of a sentence even though he may continue to maintain his
innocence. See Brownlow v. Groose, 66 F.3d 997, 998 n.2 (8th Cir. 1995); see also North
       IT IS ORDERED:


       1.     The Magistrate Judge's Findings and Recommendation on a
              Guilty Plea are held in abeyance pending hearing.


       2.     This matter will be taken up at the sentencing hearing set
              for July 11, 2019.


       3.     This case shall provisionally proceed to sentencing.


       Dated this 9th day of May, 2019.

                                                    BY THE COURT:


                                                    John M. Gerrard
                                                    Chief United States District Judge




Carolina v. Alford, 400 U.S. 25, 37-39 (1970); Brooks v. United States, 772 F.3d 1122, 1123
(8th Cir. 2014). And the Court is willing to consider accepting the defendant's plea on that
basis—if it's clearly articulated as such, and if the Court is satisfied that there is strong
evidence of actual guilt. See Alford, 400 U.S. at 37. But it's not clear to the Court that at the
change of plea hearing, the parties were contemplating an Alford plea—and while the Court
will permit a defendant to enter an Alford plea, the plea must be knowing and voluntary.


                                              -2-
